Appeal from a decision and award of the Workmen’s Compensation Board. The facts in this case are fully discussed in the opinion on the prior appeal (2 A D 2d 93). The decisive question is whether there is corroboration by “ circumstances or other evidence ” (Workmen's Compensa tian Law, § 118) of decedent’s statement to his physician of extra physical effort in pushing in his office shortly before he suffered his heart attack a teletype machine about four feet high and weighing 150 pounds. In the additional record which has been made on remission to the board there is some further development of the statements made by decedent; but corroboration of one statement is not made by proving another statement in this kind of a situation. Among the defects in corroborative proof discussed in the opinion on the prior appeal was the fact it was not shown either that it was customary for decedent to move the machine or that he ever moved it. This absence of proof has been supplied in the present record and there is some additional proof. A fellow employee who succeeded to decedent’s job, testified decedent moved the machine “ periodically ” on an average of once a day. He also testified that moving it required “ severe ” effort; that demands for its use came suddenly — “we have to be fast”. This demand for quick use required that when the machine was out of place “you * * * reach over and grab and jerk it back; that’s the fastest way of doing it.” This is sufficient proof of circumstances and other evidence in corroboration of the hearsay statement to meet the statutory requirement. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.